The court did not err in overruling the demurrer to the answer as amended, or in thereafter directing a verdict for only one fourth of the amount sued for, and consequently did not err in overruling the plaintiff's motion for new trial.
                         DECIDED JULY 16, 1941.
Mrs. Alice Dyal instituted in the superior court of Dodge County an action against Forrest L. Dyal, her former husband, in which she sought to recover $2520 principal, alleged to be due her on a *Page 360 
certain judgment and decree rendered on February 24, 1936, in the circuit court of Nassau County, Florida, a copy of which judgment and decree was attached to the petition. It appeared from the allegations of the petition that such judgment and decree had been rendered in a divorce suit filed by Forrest L. Dyal against Mrs. Alice Dyal in such court, and that by the terms of such judgment and decree Dyal was required to pay to the plaintiff $30 a week "on account of support," and that the defendant had failed to pay the plaintiff "anything whatever on the said judgment from and after the first day of June, 1937;" that he was in arrears thereon "84 weeks at $30 per week," totalling the sum sued for. The plaintiff prayed for judgment for the amount due her on such Florida judgment to the date of filing suit, March 8, 1939, and also prayed that the court "render a declaratory judgment" in her favor "against said defendant, granting her judgment and decree for the said weekly instalments to become due to her under said final judgment, exhibit A, hereto." It appeared from the copy of the judgment sued on that it was a "final decree" in a divorce proceeding in the Florida court. This decree provided "that the parties hereto have made and entered into a stipulation as to alimony and maintenance of the said Alice Dyal and said minor children herein." Said decree provided for an absolute divorce for both parties, and further: "It is further ordered, adjudged, and decreed that the said Forrest L. Dyal, in accordance with the stipulation entered into herein and filed, do pay to the said Alice Dyal the weekly sum of $30 as and for her own support, and for the support, maintenance, and education of said minor children, the issue of the parties hereto, in lieu of any dower, alimony, or other claim or demand that the said defendant might have or make against the said plaintiff, Forrest L. Dyal. . . It is further ordered, adjudged, and decreed, that in the event the said defendant, Alice Dyal, shall marry, then the payments herein shall be reduced to the weekly payments of $22.50 per week, which shall continue as long as said minor children shall live, provided, however, that if any one of said minor children shall reach the age of twenty-one years, or shall marry, then and on that event the weekly payments herein shall be reduced by the sum of $7.50, upon each of said three minor children herein attaining the age of twenty-one years or upon their marriage, or upon their death." The decree further *Page 361 
provided that Forrest L. Dyal should furnish Alice Dyal a described dwelling house, in which she and the children were then living on St. Simon's Island, Georgia, free from taxes, and should keep such house in good repair and condition suitable for Alice Dyal and the children to occupy; also that in the event Alice Dyal should marry that she should move from the house and release the house and also release Forrest L. Dyal from the obligation of furnishing her with a house in which to live.
The defendant filed an answer in which he admitted the rendition of the judgment but denied that he was indebted to the plaintiff thereunder. He alleged that he paid the weekly sums specified in such Florida decree until the month of June, 1938, when the plaintiff wilfully deserted and abandoned their minor children and the defendant "took his children in his new home and has had the care, custody, control, support, and education thereof since said time;" that "since the rendition of said decree there has been a change in those essential particulars which give rise in legal contemplation to such an alteration and change of conditions since the rendition of the decree that wholly invalidates that portion of said decree relating to the provision of alimony," and that "these changes are constituted by the desertion of the mother of these children."
On November 18, 1940, the plaintiff filed an amendment to the petition in which she sought to recover the sum of $30 a week to the third week in November, 1940. The defendant, on November 18, 1940, filed an amendment to his answer in which he made the following allegations: The judgment sued on has been fully paid off and discharged in all of its terms and implications both legally and equitably. The defendant is not pleading an avoidance to his original contract with the plaintiff, which was embodied in the terms of the final decree, but is presenting a complete payment and satisfaction thereof, in that a full compliance, discharge, and payment of such judgment has been equitably, legally, and morally effected by the following methods: the defendant on June 1, 1938, having gained information that his former wife had left and deserted such minor children with whose custody she was invested, leaving them in the home he had furnished for their benefit on St. Simon's Island, the defendant was forced under the terms of his agreement as well as his parental duty, to come to the rescue of *Page 362 
such deserted children and bring them to his new Dodge County home where they have since been. Before this date the defendant had not only furnished the $30 per week as he agreed to do in the contract embodied in the Florida decree, but he had even supplemented this sum in considerable amounts for the purchase of clothes and other necessaries on account of the plaintiff having wasted and squandered her regular monthly allowance. At the time of such desertion the defendant had not only punctually paid the agreed sum each and every week, besides said additional sums, but upon reaching the children at St. Simon's he found that the plaintiff had contracted various bills in and around Brunswick, on an alleged plea of necessaries for the children, amounting in the aggregate to approximately $400, which he paid during June, 1938. The plaintiff took the last check forwarded her by the defendant to pay her transportation to Swainsboro, Georgia, "leaving the children stranded without food or money." The defendant has, during the entire period since he has had the custody of his children, paid out and expended in behalf of their maintenance, support, and education more than the $30 a week which he had agreed to pay the plaintiff for that purpose. Forrest Dyal Jr., who is eighteen years old, is in a boarding school in Brunswick at an approximate cost of $50 a month; Barbara Dyal, who is sixteen years old, is in the Chauncy High School at an approximate cost of $40 a month; and Ernest Dyal, who is thirteen years of age, is also in that high school at an approximate cost of $30 a month. Under the terms of the decree the alimony payments for the support of such children were to be reduced $7.50 on each of the children ceasing to be a charge on the plaintiff by marrying or by becoming twenty-one years of age, and "by its clear implications for any other legal reason when the financial burden for such support ceased to be a charge upon the plaintiff by marrying or by becoming twenty-one years of age, and "by its clear implications for any other legal reason when the financial burden for such support ceased to be a charge upon the plaintiff . . . $7.50 was allowed per month for the plaintiff as compensation for her caring for the children. . . She ceased to discharge any duty toward them when she abandoned them helplessly to starve in June, 1938." The amendment to the answer further alleged that the defendant had legally, morally and equitably full complied with the meaning of the Florida decree and was still and will continue to be engaged in discharging its terms toward his children just so long as he is living and financially able to do so; that having fully paid off and *Page 363 
discharged such decree, "legally, morally and equitably as to all its expressed and implied terms," he prayed "that the amendment be allowed by the court and that he be hence discharged." This amendment was allowed.
On November 18, 1940, Mrs. Dyal demurred to the answer as amended on the ground that the allegations set forth no legal defense to the petition; that such allegations attempt a collateral attack on a solemn judgment and decree, rendered between the parties in a final divorce and alimony proceedings by a court of competent jurisdiction of the parties and subject-matter, by attempting to change, vary, and modify its terms by parol testimony; that such allegations attempt to show partial payments of the judgment and decree to parties other than the plaintiff, by alleging voluntary payments made by the defendant to their minor children since the rendition of the decree, and such allegations attempt to plead these voluntary payments as credits on the decree for alimony; that the judgment and decree sued on provides for the payment of $30 a week to the plaintiff and not to some one else; and it not appearing from the original answer or the amendment that any payments whatever have been made to the plaintiff, the owner of said judgment, since June 1, 1938, as provided in the decree sued on.
On November 18, 1940, the judge overruled the demurrer to the answer as amended "with the following provision and construction to wit: the said answer of defendant as amended sets up a valid pro tanto defense; that is to say, the same sets up a defense to the amount of $22.50 per week that was to be paid for the said minor children, but fails to set up any defense as to the $7.50 per week that was to be paid plaintiff." The case proceeded to trial, and on the pleadings in the case which were admitted in evidence and on the agreement and admission of the defendant in open court that in view of the ruling of the court on the demurrer to the answer as amended it was proper for the court without further evidence to direct a verdict for the plaintiff for $7.50 per week, instead of $30 per week as claimed by the plaintiff, for the 129 weekly instalments past due and unpaid under the terms of the decree up to the date of the trial, the court directed a verdict for the plaintiff for such sum, which amounted to $967.50, or $7.50 per week from June 1, 1938, to November 18, 1940. *Page 364 
The plaintiff excepted to the overruling of the demurrer to the answer as amended on the ground that under the law the plaintiff was entitled to recover the sum of $30 per week from June 1, 1938, to November 18, 1940, and that voluntary payments made by the defendant to any one except the plaintiff should not be credited on the decree of the Florida court, and therefore the court should have sustained the demurrer to the answer as amended on each and every ground thereof. The plaintiff sued out a direct writ of error, and assigned error on the direction of a verdict for the plaintiff for $7.50 per week, which was less than the sum of $30 a week as provided in the Florida judgment, on the ground that the verdict and the judgment entered thereon were an illegal termination of the case because of the antecedent error in overruling the demurrer to the answer as amended, which ruling was controlling and entered into and affected the further progress and final result of the case.
The judgment of a court of one State, when sued on, pleaded, or introduced in evidence in another State, is entitled to receive the same full faith, credit, and respect that is accorded to it in the State where rendered. If it is valid and conclusive there, it is so in all other States. Tompkins v.Cooper, 97 Ga. 631 (25 S.E. 247); Thomas v. Morrisett,76 Ga. 385. Therefore, a judgment rendered by a competent court of another State is conclusive on the merits in the courts of this State when made the basis of an action or defense, and the merits can not be reinvestigated. Hope v. Walsenburg FirstNational Bank, 142 Ga. 310 (82 S.E. 929); Spann v.Edwards, 139 Ga. 715 (77 S.E. 1128); McCauley v.Hargroves, 48 Ga. 50 (50 Am. R. 660). While a foreign judgment or decree is not subject to modification by the courts of this State, and therefore a judgment or decree for alimony rendered by a court of Florida can not be modified in a proceeding brought thereon in the superior court of this State, the defendant may interpose therein such defenses as would be available to defeat a recovery on the judgment in the jurisdiction where it was rendered. The plea and answer of the defendant may deny the existence of the judgment sued on, or the plaintiff's right to sue on it, or the jurisdiction of the court which rendered it, or *Page 365 
may allege payment and satisfaction. The defendant, in a suit on a judgment in Florida, may plead partial satisfaction thereof. Payment is a complete defense to an action on a judgment. Also, in those jurisdictions permitting equitable defenses to be set up in an action at law, a suit on a judgment may be defeated by proof of any fact going to show that it would be against good conscience to allow a recovery on the judgment 34 C. J. 1090, 1111, 1112. In a suit on a foreign judgment the defendant is entitled to plead payments made since the rendition of the judgment as a counter-claim. Roberts v. Pratt, 158 N.C. 50
(73 S.E. 129).
The plea and answer as amended alleged that the judgment sued on "has been fully paid off and discharged in all of its terms and implications both legally and equitably." The allegations of the plea and answer as amended set up facts tending to show that the defendant had partly complied with such decree and partially satisfied it, and that the plaintiff was not entitled to recover the full amount provided for in such decree. While a foreign decree may not be altered or modified by the courts of this State, it may be interpreted and effect given to its legal intendment by a court of this State in which an action is brought to enforce such decree. The decree sued on awarded an absolute divorce to the plaintiff and to the defendant. It appeared from the recitals thereof that there were three minor children, the issue of the marriage, and that the plaintiff and the defendant had entered into an agreement or stipulation as to "alimony and maintenance" of the plaintiff and such children. The decree provided that the defendant "in accordance with the stipulation" should pay to the plaintiff the weekly sum of $30 "as and for her own support, and for the support, maintenance, and education of said minor children." The decree further provided that in the event the plaintiff should marry the weekly payments should be reduced to $22.50 per week, "which shall continue as long as said minor children should live, provided, however, that if any one of said minor children shall reach the age of twenty-one years, or shall marry," then such weekly payments shall be reduced by the sum of $7.50. Properly construed and interpreted the intendment of the decree is that the defendant shall pay to the plaintiff $30 per week, $7.50 to her and for her use, and $22.50 or $7.50 for each of the three minor children. It appears from the allegations of the plea and answer as amended that the *Page 366 
plaintiff abandoned and deserted the children, and that the defendant rescued them and has since, in effect, paid directly to them for their support, maintenance, and education an amount equal to more than $7.50 per week for each child. Where a judgment or decree is payable to one for the use and benefit of another, and it appears that the beneficiary has received that which was due him under the decree, the law will not require the person paying the money to the real beneficiary to answer to the nominal party therefor. See Allen v. Napier, 144 Ga. 38
(85 S.E. 1013). The plaintiff, as to the $22.50 weekly, was a party to the judgment for the sole purpose of collecting this amount for the education, maintenance, and support of the children.Kirby v. Johnson, 188 Ga. 49 (2 S.E.2d 640).
The decree necessarily contemplated that the mother should continue to act in the capacity of mother and custodian of her children, and there is even a presumption that after such a decree which awards the custody of children to her she continues to be their custodian. Kirby v. Johnson, supra. This presumption may be rebutted, and where the mother has voluntarily put herself in a position where she is not entitled to receive alimony awarded to her, as by a remarriage (White v. Murden,190 Ga. 536, 9 S.E.2d 745), or where she is not entitled to receive it as trustee for her children by abandoning the trust, such facts may be set up as an equitable defense to her suit on her judgment. It is true that a husband and father may not evade payment of alimony for the support of children by payment to one other than their authorized custodian, as provided in a decree, but here the mother is not the custodian because she has abandoned her trust.
It follows that the court did not err in overruling the demurrer to so much of the plea and answer as amended as alleged that the mother had abandoned the children and that the defendant had assumed custody over them and supported them since their desertion by their mother.
The plea and answer as amended did not constitute a collateral attack on the validity and regularity of the decree sued on. There is no effort made by the defendant to set aside that decree. There is nothing in the present case which conflicts with the rulings in Hood v. Hood, 143 Ga. 616 (85 S.E. 849),Schulze v. Schulze, 149 Ga. 532 (101 S.E. 183), andTompkins v. Cooper, 97 Ga. 631 *Page 367 
(25 S.E. 247). This case does not constitute an effort by the defendant to modify the provisions of the Florida decree as to the payment of the weekly instalments therein provided for.
Judgment affirmed. Sutton and Felton, JJ., concur.